F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         SEP 11 2003
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 FAMAMARZ MEHDIPOUR,

               Plaintiff-Appellant,                     No. 03-6054
          v.                                         (W.D. Oklahoma)
 DARREN SWENSON, RENEE                           (D.C. No. 01-CV-1752-B)
 WATKINS, Assistant Warden; TOM
 KESSLER, Assistant Warden; KELLY
 WILKELY, Chief of Security;
 CAPTAIN STEER, Shift Supervisor;
 CURTIS BOOHER, Investigator;
 HEATHER BERNARD, Mailroom
 Clerk; JAN REEDER, Classification
 Clerk; OFFICER CASH, DON POPE,
 individually and in their official
 capacities; CORRECTIONS
 CORPORATION OF AMERICA, a
 Delaware corporation,

               Defendants-Appellees.




                           ORDER AND JUDGMENT *


Before EBEL, HENRY, and HARTZ, Circuit Judges.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to decide this case on the briefs without oral argument. See Fed. R.

App. P. 34(f) and 10th Cir. R. 34.1(G). The case is therefore ordered submitted

without oral argument.

      Faramarz Mehdipour, a state prisoner proceeding pro se, filed a complaint

pursuant to 42 U.S.C. § 1983 against various prison officials alleging that they

violated his First, Fourth, Sixth, Eighth, and Fourteenth Amendment rights. The

district court granted the defendants’ motion to dismiss, without prejudice, for

failure to exhaust his administrative remedies as required by the Prisoner

Litigation Reform Act, 42 U.S.C. § 1997e(a). We conclude that the district court

was correct and affirm its dismissal of Mr. Mehdipour’s claims.

      Mr. Mehdipour’s complaint alleged that, based upon his Middle Eastern

descent and in the wake of the Sept. 11, 2001 attacks: (1) he was placed in

segregation, denied his mail, denied any exercise time, had his legal and religious

materials (Koran, prayer rug) confiscated, and received reductions in his earned

good time credits; (2) his confidential personal and legal correspondence,

including money orders correspondence with the courts and his attorneys, was

confiscated; (3) he was deprived and denied access to the few legal resources the

prison provided, and his research materials related to that research were

confiscated; (4) in retaliation for his threats of legal action, Mr. Mehdipour was


                                         -2-
placed in segregation; (5) the prison’s policies in training its employees to take

part in the above actions violated his constitutional rights; (6) the defendants

conspired to violate Mr. Mehdipour’s constitutional rights; (7) the defendants

have violated Mr. Mehdipour’s Sixth Amendment right of access to the courts; (8)

acting with deliberate indifference, the defendants placed Mr. Mehdipour in

substantial danger in his housing assignment; (9) the defendants established a

policy of denying inmates access to the courts through the provision of a contract

attorney; and (10) the defendants established a policy of discriminating against

persons of Middle Eastern descent by denying them certain privileges and

educational assignments.

      We review de novo a dismissal for failure to exhaust administrative

remedies. Miller v. Menghini, 213 F.3d 1244, 1246 (10th Cir. 2000), overruled

on other grounds by Booth v. Churner, 532 U.S. 731 (2001). Since Mr.

Mehdipour is pro se, we liberally construe his filings, see Haines v. Kerner, 404

U.S. 519, 520 (1972) (per curiam).

      Pursuant to the Prison Litigation Reform Act of 1995, prisoners bringing

suit under § 1983 must first exhaust available administrative remedies before

seeking relief in federal court. 42 U.S.C. § 1997e(a) (“No action shall be brought

with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional



                                          -3-
facility until such administrative remedies as are available are exhausted.”). Full

exhaustion of available remedies is required regardless of the nature of the relief

sought. Booth, 532 U.S. at 741. We exercise jurisdiction under 28 U.S.C. § 1291

and affirm.

      As the district court explained, the Cimarron Correctional Facility has a

three-tier approach to resolving inmate complaints. To exhaust available

remedies at the facility, an inmate must (1) attempt to resolve matters informally,

(2) file a grievance with the facility, and (3) appeal any unresolved matter to the

facility head. Rec. doc. 50, at 3 (Mem. Order, filed Dec. 26, 2002). The record

indicates that while incarcerated, Mr. Mehdipour filed but two grievances at the

facility, despite the number of claims he raises here. The first grievance

addressed the facility’s failure to deposit the money order into his account. This

grievance was returned because Mr. Mehdipour did not seek an informal

resolution of the dispute before filing the grievance. Second, Mr. Mehdipour

filed a grievance regarding the confiscation of legal mail. This grievance was not

appealed.

      We have carefully reviewed Mr. Mehdipour’s appellate brief, the district

court’s order, and the record on appeal, and agree that Mr. Mehdipour has failed

to exhaust his available administrative remedies. Nowhere in the record is there

evidence that Mr. Mehdipour properly used the available prison grievance process



                                         -4-
to make his constitutional claims. Accordingly, we AFFIRM the district court’s

grant of the defendants’ motion to dismiss for failure to exhaust without

prejudice. 1

       For the reasons stated below, we affirm.

                                               Entered for the Court,

                                               Robert H. Henry
                                               Circuit Judge




       1
           We also deny Mr. Mehdipour’s “Motion for Stricken Unauthorized
Order.”

                                         -5-